Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendments filed 10/05/2022, after the Non Final Office Action on 07/07/22. Claims 14 and 19 have been amended; and new claims 24-31 have been added. 
Claims 14-31 are pending.
This Action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 14, 15, 18-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al. US 2018/0275445 in view of Park et al. US 2015/0177527 and Lee et al. US 2017/0006738.
Claim 14: Katagiri et al. disclose a liquid crystal display device comprising: 
(Fig. 1) a first liquid crystal cell 100 (first display panel) [0024]; 
a first circuit board 112 connected to the first liquid crystal cell 100 through a first flexible wiring board 110 (FPC 110) [0028]; 
a second liquid crystal cell 200 (second display panel) disposed opposite to the first liquid crystal cell 100 [0023]; 
a second circuit board 212 [0037] connected to the second liquid crystal cell 200 through a second flexible wiring board 210 [0034]; 
(Fig. 1) a back light 300 (backlight )[0044] disposed on back surface sides of the first liquid crystal cell 100 and the second liquid crystal cell 200; and 
(Fig. 4) a frame 600 (610/620/630) [0055] disposed on a back surface side of the back light (the first display panel 100 and the backlight 300 is not shown in FIG. 4 in order to make understood easily) [0056], 
(Figs. 1, 4) wherein the first liquid crystal cell 100, the second liquid crystal cell 200, the back light 300 and (Fig. 4) the frame 600 are arranged in this order and overlapped in planar view (a frame 600 retaining the first display panel 100, the second display panel 200 and the backlight 300) [0055], 
(Fig. 5) the first circuit board 112/110 (combined first circuit board 112/first source FPC 110) is disposed on a back surface side of the frame 600 (610), 
(Fig. 5) the second circuit board 212/210 (combined second circuit board 212/ second source FPC 210) is disposed on the back surface side of the frame 600 (610), 
the second circuit board 212/211 is fixed to the frame by a holder 625 (heat conductive sheet) [0101].
Except
the first circuit board is overlapped with the first liquid crystal cell and the second liquid crystal cell in planar view, 
the second circuit board overlapped with the first liquid crystal cell and the second liquid crystal cell in planar view
the first circuit board is not overlapped with the second circuit board in planar view
the second flexible wiring board is overlapped with the first circuit board in planar view,
however Park et al. teach
(Fig. 5) the first circuit board 12a is overlapped with the first liquid crystal cell 12 and the second liquid crystal cell 11 in planar view
the second circuit board 11a is overlapped with the first liquid crystal cell 12 and the second liquid crystal cell 11 in planar view
(Fig. 6) the first circuit board 12a is not overlapped with the second circuit board 11a in planar view
and Lee et al. teach
(Fig. 8a) [0111] the second flexible wiring board 1515 is overlapped with the first circuit board 1512 (the drive IC 1512 is mounted on an auxiliary printed circuit board, connected to the display 151) [0105] in planar view. This feature is not inventive.
It would have been obvious to one of ordinary skill in the art to modify Katagiri's invention with Park’s structure in order to provide uniform spacing, as taught by Park [Abstract]; and with Lee’s structure in order to provide simplified appearance and manufacturing, as taught by Lee [0082].

    PNG
    media_image1.png
    394
    564
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 19: Katagiri et al. disclose a liquid crystal display device comprising: 
(Fig. 1) a first liquid crystal cell 100 (first display panel) [0024]; 
a first circuit board 112 connected to the first liquid crystal cell 100 through a first flexible wiring board 110 (FPC 110) [0028]; 
a second liquid crystal cell 200 (second display panel) disposed opposite to the first liquid crystal cell 100 [0023]; 
a second circuit board 212 [0037] connected to the second liquid crystal cell 200 through a second flexible wiring board 210 [0034]; 
(Fig. 1) a back light 300 (backlight )[0044] disposed on back surface sides of the first liquid crystal cell 100 and the second liquid crystal cell 200; and 
(Fig. 4) a frame 600 (610/620/630) [0055] disposed on a back surface side of the back light (the first display panel 100 and the backlight 300 is not shown in FIG. 4 in order to make understood easily) [0056], 
(Figs. 1, 4) wherein the first liquid crystal cell 100, the second liquid crystal cell 200, the back light 300 and (Fig. 4) the frame 600 are arranged in this order and overlapped in planar view (a frame 600 retaining the first display panel 100, the second display panel 200 and the backlight 300) [0055], 
(Fig. 5) the first circuit board 112/110 (combined first circuit board 112/first source FPC 110) is disposed on a back surface side of the frame 600 (610), 
(Fig. 5) the second circuit board 212/210 (combined second circuit board 212/ second source FPC 210) is disposed on the back surface side of the frame 600 (610), 
the second circuit board 212/211 is fixed to the frame by a holder 625 (heat conductive sheet) [0101].
Except
the first circuit board is overlapped with the first liquid crystal cell and the second liquid crystal cell in planar view, 
the second circuit board overlapped with the first liquid crystal cell and the second liquid crystal cell in planar view
the second circuit board is entirely exposed from first circuit board in planar view
the second flexible wiring board is overlapped with the first circuit board in planar view, 
however Park et al. teach
(Fig. 5) the first circuit board 12a is overlapped with the first liquid crystal cell 12 and the second liquid crystal cell 11 in planar view
the second circuit board 11a is overlapped with the first liquid crystal cell 12 and the second liquid crystal cell 11 in planar view
(Fig. 6) the second circuit board 11a is entirely exposed from the first circuit board 12a in planar view
and Lee et al. teach
(Fig. 8a) [0111] the second flexible wiring board 1515 is overlapped with the first circuit board 1512 (the drive IC 1512 is mounted on an auxiliary printed circuit board, connected to the display 151) [0105] in planar view. This feature is not inventive.
It would have been obvious to one of ordinary skill in the art to modify Katagiri's invention with Park’s structure in order to provide uniform spacing, as taught by Park [Abstract]; and with Lee’s structure in order to provide simplified appearance and manufacturing, as taught by Lee [0082].

Claims 18, 23: Katagiri et al. disclose
(Fig. 5) the first flexible wiring board 110 [0026] is connected to the first liquid crystal cell 100 at one side of the liquid crystal display device 1, and the second flexible wiring board 210 [0035] is connected to the second liquid crystal cell 200 at a same side as the one side of the liquid crystal display device 1.

Claims 15, 20, 24, 27: 
Park et al. teach 
 (Fig. 3) a length of the second flexible wiring board 11b is longer than a length of the first flexible wiring board 12b; 
It would have been obvious to one of ordinary skill in the art to modify Katagiri's invention with Park’s structure in order to provide uniform spacing, as taught by Park [Abstract].

Claims 26, 29: 
Park et al. teach 
(Fig. 3) the frame comprises a pair of opposed side edges 40 (case) [0034], and each of the first and second flexible wiring boards 11b/12b (first flexible PCB 11b and second flexible PCB 12b) [0037] extends from a viewer side (upper side) of the frame 40, and around a same side edge of the frame 40 to a back side (lower side)4 of the frame 40, with the second flexible wiring board 12b being present between the first flexible wiring board 11b and said same side edge of the frame 40.  
It would have been obvious to one of ordinary skill in the art to modify Katagiri's invention with Park’s structure in order to provide uniform spacing, as taught by Park [Abstract].
Claims 25, 28: 
Lee et al. teach 
 (Fig. 8a) the second flexible wiring board 1515 is disposed between the first circuit board 151 and the frame 105 (105a) [0103]. 

Claims 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al. US 2018/0275445, Park et al. US 2015/0177527, Lee et al. US 2017/0006738 as applied to claim 14 above, and further in view of Jang et al. US 2018/0157093.
Claims 16, 21: 
Jang et al. teach
(Fig. 3) the holder 400/500 is made of an insulating resin material (mold frame 400 coupled to housing 500 is made of a synthetic resin having an insulating property) [0063].  
It would have been obvious to a person with ordinary skill in the art to modify Katagiri's invention with Jang’s structure in order to provide improved display quality, as taught by Jang [0004];

Claims 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al. US 2018/0275445, Park et al. US 2015/0177527, Lee et al. US 2017/0006738 as applied to claim 14 above, and further in view of Hirata et al. US 2009/0051707.
Claims 17, 22:
Hirata et al. teach
(Fig. 1) [0022] the first liquid crystal cell (upper first panel) displays a color image [0235], and the second liquid crystal cell (lower second panel) displays a monochrome image (the first liquid crystal panel is a color liquid crystal panel, and the second liquid crystal panel is a black-and-white liquid crystal panel) [0235] corresponding to the color image displayed in the first liquid crystal cell (for smoothing effects) [0022].  
It would have been obvious to a person with ordinary skill in the art to modify Katagiri's invention with Hirata’s structure in order to provide  high display quality, as taught by Hirata [Abstract];

Claims 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al. US 2018/0275445, Park et al. US 2015/0177527, Lee et al. US 2017/0006738 as applied to claims 14, 19 above, and further in view of Funayama et al. US 2017/0148702.
Claims 30, 31:
Funayama et al. teach
(Fig. 4) a length of the second flexible wiring board FPC 22 is longer than a length of the first flexible wiring board FPC 20 [0022] and 
the first flexible wiring board FPC 20 and the second flexible wiring board FPC 22 are located in adjacent layers to each other at the back surface side (lower side) of the frame (display panel 12 includes a display area DA for image display and a frame-shaped non-display area ED surrounding the display area DA) [0023].  
It would have been obvious to a person with ordinary skill in the art to modify Katagiri's invention with Funayama’s structure in order to provide improved manufacturing cost, as taught by Funayama [0063];
Response to Arguments
Applicant’s arguments submitted 10/05/22 have been fully considered but are moot because the arguments do not apply to the references being used in the current rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871